Title: From George Washington to John Filson, 15 March 1785
From: Washington, George
To: Filson, John



Sir,
Mt Vernon 15th March 1785.

It was but a few days ago that I was favor’d with your letter of the 8th of Feby accompanied by your Map & history of Kentucke, for which you will please to accept my thanks. Those which you expect were handed to me by Mr Page of Rosewell, are not yet arrived; nor have I heard anything from that gentleman respecting them.
Previous to the receipt of the above letter, I had written to you & addressed my letter to the care of Mr Dunlap printer in Phila.—taking it for granted you must have received it ’ere this, I beg leave to refer to its contents, as aught I could say on this subject would be only repetition. I am Sir &c.

G: Washington

